DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 8/09/21 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/09/21.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 2/19/20 and 7/20/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 11, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (US PGPub 2014/0312339, hereinafter referred to as “Fujita”).
Fujita discloses the semiconductor method as claimed.  See figures 1-3, and corresponding text, where Fujita teaches, pertaining to claim 1, a display device comprising: 
2a base substrate (11)  comprising a pixel region (17, 19, 21) and a peripheral region adjacent to the pixel 3region (figure 3; [0029], [0255-0267]);  
4a plurality of display elements disposed on the base substrate (11) and overlapping the pixel sregion (17, 19, 21) in a plan view, the plurality of display elements being configured to generate a first light (figure 3; [0029], [0255-0267]); 6a first light (30) disposed on the plurality of display elements (17, 19, 21), the first light 7control layer comprising:  
8a transmission part configured to transmit the first light (28) (figure 3; [0260]);
9a first light conversion part (20) configured to convert the first light (28) into a second light (18) (figure 3; [0260]); 10and 
11a second light conversion part (20) configured to convert the first light (28) into a third 12light (16) (figure 3; [0260]); and  
13a second light control layer (41) overlapping at least a portion of the first light conversion part 14in the plan view, the second light control layer (41) being configured to convert the first light into the issecond light (figure 3; [0264]).  
1 Fujita teaches, pertaining to claim 2, wherein the second light control layer directly 2contacts at least a portion of the first light control layer (figure 3; [0255-0267]).  
1 Fujita teaches, pertaining to claim 3, wherein the second light control layer directly contacts the first light conversion part (figure 3; [0255-0267]).
40 Fujita teaches, pertaining to claim 4, wherein the second light control layer is disposed between the first light control layer and the plurality of display elements (figure 3; [0255-0267]).  
Fujita teaches, pertaining to claim 5i, further comprising:  2a color filter layer disposed on the first light control layer (figure 3; [0255-0267]).  
Fujita teaches, pertaining to claim 6i, wherein the color filter layer comprises:  
2a first color filter part overlapping the transmission part in the plan view, the first color 3filter part being configured to transmit the first light (figure 3; [0255-0267]);  

6a third color filter part overlapping the second light conversion part in the plan view, the 7third color filter part being configured to transmit the third light (figure 3; [0255-0267]).  
Fujita teaches, pertaining to claim 7i, wherein the second light control layer is disposed 2between the color filter layer and the first light control layer (figure 3; [0255-0267]).  
Fujita teaches, pertaining to claim 8i, wherein the second light control layer is disposed 2on the first light control layer (figure 3; [0255-0267]).  
41 Fujita teaches, pertaining to claim 10, wherein the second light control layer comprises: 
a first sub-light conversion part configured to convert the first light into the second light, 3the first light conversion part overlapping the first sub-light conversion part in the plan view (figure 3; [0255-0267]); and  
4a second sub-light conversion part configured to transmit the first light, each of the 5transmission part and the second light conversion part overlapping the second sub-light 6conversion part in the plan view (figure 3; [0255-0267]).  

Fujita teaches, pertaining to claim 11i, wherein the second light control layer entirely 2overlaps with the first light control layer in the plan view (figure 3; [0255-0267]).  
pertaining to claim 13i, further comprising:  2an encapsulation member disposed on the plurality of display elements and comprising an 3inorganic film at its outermost periphery (figure 3; [0198], [0255-0267]); and 4a filling layer (119) disposed between the first light control layer and the encapsulation member (figure 3; [0255-0267], [0280]).  
Fujita teaches, pertaining to claim 14i, wherein:  2the first light control layer is disposed between the transmission part, the first light conversion part, and the second light conversion part (figure 3; [0255-0267]); and 42the first light control layer further comprises a light blocking pattern overlapping the 5peripheral region in the plan view (figure 3; [0115]).  
Fujita teaches, pertaining to claim 151, wherein:  2in a cross-sectional view, a height of the first light conversion part is less than or equal to 3a height of the light blocking pattern (figure 3; [0115], [0255-0267]) and 4in the cross-sectional view, a sum of the height of the first light conversion part and a sheight of the second light control layer is greater than or equal to the height of the light blocking 6pattern (figure 3; [0255-0267]).  
Fujita teaches, pertaining to claim 161, wherein a refractive index of the second light 2control layer is substantially equivalent to a refractive index of the first light control layer ([0173-0175]).  
Fujita teaches, pertaining to claim 17, a 1, a, display device comprising:  
2a base substrate (11) comprising a pixel region (17, 19, 21) and a peripheral region adjacent to the pixel 3region (figure 3; [0029], [0255-0267]);  

6a first light control layer (30) disposed on the display element and overlapping the pixel region 7in the plan view, the first light control layer being configured to convert the first light into a second light (figure 3; [0029], [0255-0267]); and 
43a second light control layer (41) comprising a portion overlapping the first light control layer 10in the plan view, the second light control layer being configured to convert the first light into the 11second light (figure 3; [0029], [0255-0267]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12  and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US PGPub 2014/0312339, hereinafter referred to as “Fujita”) as applied to claims  above, and further in view of Park et al. (US PGPub 2018/0108303, hereinafter referred to as “Park”, IDS reference).
Fujita discloses the semiconductor device substantially as claimed.  See the rejection above.
pertaining to claims 9 and 18i, wherein:  2the first light conversion part comprises a first plurality of quantum dots; and the second light control layer comprises a second plurality of quantum dots.

Park teaches, pertaining to claims 9 and 18, a similar device wherein:  2the first light conversion part comprises a first plurality of quantum dots; and the second light control layer comprises a second plurality of quantum dots ([0062-0067]). In addition, Park provides the advantages of improving light conversion efficiency [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein: 2the first light conversion part comprises a first plurality of quantum dots; and the second light control layer comprises a second plurality of quantum dots, in the device of Fujita, according to the teachings of Park, with the motivation of improving light conversion efficiency.

Fujita shows, pertaining to claim 12, iwherein:  2the first light is light in a wavelength region of 410 nm to 480 nm ([0134]).  
However, Fujita fails to show, pertaining to claim 12, wherein: 2the first light is light in a wavelength region of 410 nm to 480 nm ([0134]); 3the second light is light in a wavelength region of 500 nm to 570 nm; and 4the third light is light in a wavelength region of 625 nm to 675 nm.  

Park teaches, pertaining to claim 12, a similar device that includes converting a first light wavelength region of a range of 520 nm - 539 nm to a second light wavelength 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein: 23the second light is light in a wavelength region of 500 nm to 570 nm; and 4the third light is light in a wavelength region of 625 nm to 675 nm, in the device of Fujita, according to the teachings of Park, with the motivation of improving light conversion efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        November 6, 2021